Citation Nr: 1525495	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1982 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Buffalo, New York.   

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.  

The issue of service connection for a right hip disorder is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran currently has tinnitus.

2.  The Veteran was exposed to acoustic trauma during service.

3.  The Veteran's tinnitus is related to the acoustic trauma in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  In this case, as it relates to the claim of service connection for tinnitus, because the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, tinnitus is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for tinnitus.

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran has indicated that he was a Navy boatswain mate from 1982 to 1986 with noise exposure to guns during training, deck grinders, helicopters when landing them, hovercrafts when bringing them in, and the flailing system.  He stated that hearing protection was used when it was available.  He has also reported that his tinnitus started when he was struck by lightning in the 1980's.  

The Veteran has further indicated that following service he worked as a machine operator for 14 years with hearing protection being provided; in a bottling plant for 7 years with hearing protection being provided; and that he made fiber drums for 3 years using ear protection.  The Veteran also reported owning a motorcycle for a 2 year period.  

In support of his claim, the Veteran has submitted a March 2009 letter from K. F. Au.D., a private audiologist, who indicated that the Veteran presented with 25 years of occupational noise exposure as well as 11 years of military noise exposure.  It was noted that the Veteran reported ringing in his ears, with an onset of two months earlier.  Mr. F. indicated that that the Veteran's tinnitus was most likely caused by his hearing loss from his history of noise exposure.

In conjunction with his claim, the Veteran was afforded a VA examination in March 2013.  The examiner noted the Veteran's history of noise exposure reported above as well as the notation of a lightning strike in July 1985 in the service medical records and the Veteran's reports of having tinnitus following the lightning strike.  

Following examination, the examiner indicated that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  She reported that there was no evidence of acoustic trauma while in the military as evidenced by stable hearing bilaterally while in the military.  She further observed that when examined after the lightning strike, the Veteran's ears were found to be normal.  She also noted that he denied any ear trouble on all of the Reports of Medical History he completed through 1993 and that his service records were silent for complaints of tinnitus throughout his military career.  She further observed that the first documented complaint of tinnitus was during an audiological evaluation in 2012, 26 years after military discharge.  She also noted that post-military, the Veteran had a history of occupational noise exposure. 

At his September 2014 hearing, the Veteran reported that he was exposed to a lot of noise when performing his duties as a boatswain mate, including helicopter noise.  The Veteran also testified as to having ringing in his ears after being struck by lightning in service.  He stated that he self-medicated in the past for medical problems, to include his tinnitus.  The Veteran reported that he was not exposed to any incident of acoustic trauma following service.  

The Board finds that tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, which is supported by the description of the duties that a boatswain mate usually performs; he has stated that he experienced symptoms during service; and he has endorsed symptoms of tinnitus since service.  To the extent that the Veteran denied "ear troubles" at separation or on reports of medical history, the Board finds this so be an overly general statement of denial and of limited probative value when compared to his current specific and consistent statements endorsing ringing in the ears.

With regard to the VA examiner's opinion that the Veteran's tinnitus was not due to service, the Board finds such opinion to be of limited probative value.  The examiner based part of her conclusion on the lack of exposure to acoustic trauma in service, which has been conceded.  As such, the Board finds the examiner's opinion to be of limited probative value.

The Veteran has reported experiencing recurrent tinnitus symptomatology since service, and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  


REMAND

As it relates to the claim of service connection for a right hip disorder, the Veteran has indicated that it his belief that his right hip disorder was caused, in part, by the in-service lightning strike.  

In support of his claim, the Veteran has submitted a Janaury 2014 letter from his private physician, B. M., M.D., who has indicated that there is a possibility of the lightning strike being related to his hip problem.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current right hip disorder and its relationship, if any, to his period of service, to include the in-service lightning strike.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right hip disorder and its relationship, if any, to his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and associate with the record.

2.  The Veteran should be afforded a VA examination to assist in determining the nature and etiology of any current right hip disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner for review and the examiner should note such review in his/her report. 

The VA examiner is requested to identify any current right hip disorder(s), and give the following opinion: 

Is it at least as likely as not (50 percent probability or greater) that any current right hip disorder had its onset in service or is otherwise related to service?  The examiner should discuss what impact, if any, the Veteran's in-service lightning strike had on any current right hip disorder.

A rationale should be provided for each rendered opinion.  

3.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


